—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gorges, J.), rendered December 10, 1992, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the fourth degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence was legally insufficient to support his conviction for criminal possession of a weapon in the second degree is not preserved for appellate review (see, People v Udzinski, 146 AD2d 245). In any event, viewing the evidence adduced at the trial in the light most *687favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant’s brandishing of a gun demonstrated that during the time that he possessed it prior to its lawful use, he possessed the gun with a criminal intent (see, People v Pons, 68 NY2d 264, 266).
The defendant’s claim of error regarding the court’s instruction is unpreserved for appellate review and, in any event, without merit.
In light of the seriousness of the defendant’s crimes, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Balletta, J. P., Thompson, Lawrence and Goldstein, JJ., concur.